DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks Page 6, filed 05/02/2022, with respect to interpretation of claims under 35 USC 112(f)  have been fully considered and are persuasive. The claims would not be interpreted under 35 USC 112(f) when the claims are entered.

Applicant’s arguments, see remarks Pages 6-9, filed 05/02/2022, with respect to rejection of amended claim 1 is not persuasive and applicant’s amendment regarding claim 1 are not persuasive.  

 Applicant argues, see remarks Page 8, with respect to amendment of claim1 regarding spectral processing, “Applicant respectfully asserts that the described “spectral processing filter...applied to emphasize physiologically significant color data and a spatial filter...applied to reduce noise” is not “spectral data associated with the determined personal care activity.” Rather, this appears to simply be a spectral processing filter that is routinely applied to an image. The spectral processing filter is not “associated with a determined personal care activity,” it is instead just a routine filter that is applied to an image.”
	Examiner replies, applicant claim recites spectral processing related to determined personal activity data. The data captured for spectral processing is an image taken by camera. So therefore any spectral  enhancement technique can be applied on the image of captured data. Applicant’s specification doesn’t have a special way of using spectral enhancement for enhancing color of the image. The primary reference is silent about spectral processing. Spectral enhancement from the image processing field from Guissan is integrated in the original claim 6 or can be integrated to the amended claim to teach the limitation of claim 1.

	Regarding “associated with a determined personal care activity,” the Patent Office cites Park (such as at paragraph [0198] as disclosing “acquiring information associated with a determined personal care activity,” stating: 
(Park [0189] acquires information regarding whether the position of blood pressure
cuff attached is wrong or the measurement data is out of range. "[0189] Furthermore,
……….the measurement is wrong due to a wrong measurement position of the blood pressure” with the spectral processing filter to suggest or render obvious “wherein the acquired information comprises spectral data associated with the determined personal care activity.” This is non-sensical, one of skill in the art would not apply the spectral processing filter in order to acquire information about positioning of a bleed pressure cuff, at least not without the present specification as a guide or motivation. Indeed, the Patent Office’s argument that the modifying the blood pressure cuff positioning of Park modified by Kim and Cheng with the spectral processing filter of Guissin is “to provide an information with higher color intensity so that the user can easily focus on the information of the personal care activity (the information how to correctly perform personal care activity).” This vague motivation does not appear to have any basis in any of the cited references, and indeed it’s not even clear that applying the spectral processing filter of Guissin would allow the user to “easily focus on the information of the personal care activity,’ which according to Park modified by Kim and Cheng would be positioning a blood pressure cuff”.
	Examiner replies, Park[0189] determines the physical care activity based on the image captured of handcuff at patient’s body. Park is silent about spectral processing of image. From the field of image processing, Guissin teaches spectral processing of image data for enhancing  color of image by which an image is modified. The inclusion of spectral processing to Park would provide the user to focus easily on the information of the personal care activity (the information how to correctly perform personal care activity). What does the spectral enhancement perform? Spectral enhancement performs the enhance of color of an image. Doesn’t the enhancement of color provides user to detect or focus on the specific part of image so that user can fix the care activity? 

	New claims 16-18 can also be rejected from Guissin. See Guissin, Column 3 Lines 33-37: “In an exemplary embodiment of the invention, a spectral processing filter is applied to emphasize physiologically significant color data and a spatial filter is applied to reduce noise.” This paragraph indicates spectral filter performs enhancement of color in the image.  Highlighting of image is also done by enhancing of color. Amplification can also by done by enhancing of color. 

Therefore amended claims are taught by Park in view of Cheng, Kim and Guissin.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454. The examiner can normally be reached 8 am-4 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAPTARSHI MAZUMDER/           Primary Examiner, Art Unit 2612